SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

57
CA 13-00837
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, CARNI, AND VALENTINO, JJ.


M&T BANK, PLAINTIFF-RESPONDENT,

                     V                              MEMORANDUM AND ORDER

CHOICE GRANITE PRODUCTS LTD., ET AL., DEFENDANTS,
AND CARINA FARBER, ALSO KNOWN AS CARMEN FARBER,
DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


ZDARSKY, SAWICKI & AGOSTINELLI LLP, BUFFALO (GERALD T. WALSH OF
COUNSEL), FOR DEFENDANT-APPELLANT.

GETMAN & BIRYLA, LLP, BUFFALO (MATTHEW D. VALAURI OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Walker, A.J.), entered March 12, 2013. The order granted
plaintiff’s motion for summary judgment as against Carina Farber, also
known as Carmen Farber.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in M&T Bank v Choice Granite Products Ltd.
([appeal No. 2] ___ AD3d ___ [Mar. 21, 2014]).




Entered:   March 21, 2014                       Frances E. Cafarell
                                                Clerk of the Court